 
Exhibit 10.29
AMENDMENT TO AGREEMENTS


This Amendment to the Commercial Business Loan Agreement and related Security
Agreement and Promissory Note, as of August 29, 2008, is made by and between
Thermo Credit, LLC (hereinafter referred to as the “Secured Party”) and Onstream
Media Corporation (“Debtor”), who hereby agree as follows:


WHEREAS, Secured Party and Debtor entered into a Commercial Business Loan
Agreement, a Security Agreement and a Promissory Note (hereinafter the
“Agreements”) dated as of December 28, 2007 (all capitalized terms not otherwise
defined herein shall have the meaning set forth in the Agreements);


WHEREAS, the Secured Party and Debtor desire to amend the Agreements to modify
certain terms and dates included in the original Agreements;


NOW, THEREFORE, for and in consideration of the foregoing, the mutual covenants
and agreements herein contained and other good and valuable consideration,
Debtor and Secured Party hereby mutually enter into this Amendment to the
Agreements as follows:


 
1.
The Principal Amount as reflected in the Agreements dated December 28, 2007 are
hereby changed from $1,000,000.00 (One million dollars) to $1,600,000.00 (One
million six hundred thousand dollars).



 
2.
Debtor hereby certifies that, except as previously waived by Secured Party:



 
a.
all of the representations and warranties contained in the Agreements are true
and correct as of the date thereof;

 
b.
the Debtor is not in default under the Agreements;

 
c.
no event of default has occurred and is continuing;

 
d.
Debtor has not breached any covenant contained in the Agreements; and

 
e.
the Agreements are in full force and effect as of the date hereof.



 
3.
Except as set forth above, all of the remaining terms, provisions and conditions
of the Agreements shall remain in full force and effect.



 
4.
Simultaneous with Debtor’s execution of this Amendment, Debtor will pay to
Secured Party a $12,000.00 (2% of increased commitment) Commitment Fee on the
increased amount of the Principal commitment, such amount being paid in two
equal installments, the first upon execution of this Amendment, and the second
on the first anniversary of the Agreement


 
1

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this instrument to be duly executed
as of the date first above written.


SECURED PARTY:
THERMO CREDIT, LLC
   
By:
/s/ Jack V. Eumont, Jr.
   
Name:
Jack V. Eumont, Jr.
   
Title:
Executive Vice President
   
DEBTOR:
ONSTREAM MEDIA CORPORATION
   
By:
/s/ Randy Selman
   
Name:
Randy Selman
   
Title:
CEO



 
2

--------------------------------------------------------------------------------

 